IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                              AT KNOXVILLE                FILED
                           AUGUST 1997 SESSION
                                                         September 5, 1997

                                                         Cecil Crowson, Jr.
                                                          Appellate C ourt Clerk



STATE OF TENNESSEE,               )
                                  )   C.C.A. No. 03C01-9611-CR-00431
      Appellee,                   )
                                  )   Hamblen County
V.                                )
                                  )   Honorable Ben K. Wexler, Judge
                                  )
MICHAEL DRINNON,                  )   (DUI)
                                  )
      Appellant.                  )




FOR THE APPELLANT:                    FOR THE APPELLEE:

George W. Eichelman                   Charles W. Burson
District Public Defender              Attorney General & Reporter

D. Clifton Barnes                     Peter M. Coughlan
Assistant Public Defender             Assistant Attorney General
1609 College Park Drive               Criminal Justice Division
P.O. Box 11                           450 James Robertson Parkway
Morristown, TN 37813-1618             Nashville, TN 37243-0493

                                      C. Berkeley Bell, Jr.
                                      District Attorney General

                                      John F. Dugger, Jr.
                                      Victor J. Vaughn
                                      Assistant District Attorneys General
                                      Hamblen County Justice Center
                                      510 Allison Street
                                      Morristown, TN 37814




OPINION FILED: ___________________


AFFIRMED


PAUL G. SUMMERS,
Judge




                                  OPINION
      The appellant, Michael Drinnon, was convicted by a jury of driving under

the influence (DUI) and driving on a revoked license. Both convictions were for

second offenses for each individual crime. He received 11 months and 29 days,

with a 50% release eligibility date for the DUI conviction and 11 months and 29

days for driving on a revoked license.1 He appeals challenging the sufficiency of

the convicting evidence and his sentence. Upon review, we affirm.



                                                               FACTS



      At approximately one in the morning a Morristown police officer observed

the appellant driving 30 miles an hour in a 45 mile-an-hour zone. The officer

noticed that the appellant was riding his brakes and weaving within his lane. The

officer pulled the appellant over and requested his driver's license. The

appellant was unable to produce a driver's license. When asked if he had been

drinking, the appellant stated that he had consumed two beers.



      The officer requested that the appellant perform a series of field sobriety

tests. Based upon the officer's observations and experience, he felt the

appellant failed each of these tests. The officer asked the appellant to take a

chemical test to determine his blood alcohol content. He refused stating that he

had taken two pain pills. Based upon the foregoing information, the officer

placed the appellant under arrest.




                                                                     I

      1
          Th e ap pellan t wa s to se rve 4 5 da ys on this co nvictio n w ith the re m aind er serv ed o n pro batio n.


                                                                    -2-
       In his first issue the appellant contends that the evidence was insufficient

to support his conviction for DUI. He argues that no rational jury could have

found him guilty of DUI beyond a reasonable doubt. We disagree.



       Great weight is accorded jury verdicts in criminal trials. Jury verdicts

accredit state's witnesses and resolve all evidentiary conflicts in the state's favor.

State v. Williams, 657 S.W.2d 405, 410 (Tenn. 1983); State v. Banes, 874

S.W.2d 73, 78 (Tenn. Crim. App. 1993). On appeal, the state is entitled to both

the strongest legitimate view of the evidence and all reasonable inferences which

may be drawn therefrom. State v. Cabbage, 571 S.W.2d 832 (Tenn. 1978).

Guilty verdicts remove the presumption of innocence, enjoyed by defendants at

trial, and replace it with a presumption of guilt. State v. Grace, 493 S.W.2d 474

(Tenn. 1973). Appellants, therefore, carry the burden of overcoming a

presumption of guilt when appealing jury convictions. Id.



       When appellants challenge the sufficiency of the evidence, this Court

must determine whether, after viewing the evidence in a light most favorable to

the prosecution, any rational trier of fact could have found the essential elements

of a crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307 (1979);

State v. Duncan, 698 S.W.2d 63 (Tenn. 1985); Tenn. R. App. P. 13(e). The

weight and credibility of a witness' testimony are matters entrusted exclusively to

the jury as the triers of fact. State v. Sheffield, 676 S.W.2d 542 (Tenn. 1984);

Byrge v. State, 575 S.W.2d 292 (Tenn. Crim. App. 1978).



       The appellant admitted that he had consumed alcohol the evening of his

arrest. He also admitted he had taken two pain pills. The arresting officer

testified that the appellant failed three field sobriety tests and refused to take a

chemical test. Furthermore, at trial, the state presented a videotape of the stop

and arrest. The jury was able to view the tape and determine for themselves

whether the appellant passed or failed the field sobriety tests. A rational jury



                                          -3-
could, and indeed did, find the appellant guilty of DUI. This issue is without

merit.



                                                                        II



            The appellant next contends that the trial court erred in setting a 50%

release eligibility date for his DUI conviction. He argues that considering the

mitigating factors in this case, he should have received a minimum sentence.

We disagree.



            Although the appellant argues that due to mitigating factors he should

have received a minimum sentence, he fails to bring any evidence of mitigation

to the attention of this Court. Upon review of the record, we find that none

exists. The appellant's presentence report did reveal that he had an extensive

criminal history.2 We find nothing in the record to suggest that the appellant was

improperly sentenced. This issue is without merit.



                                                           CONCLUSION



            After considering the appellant's issues, we find no error of law mandating

reversal. Accordingly, we affirm the judgment of the trial court.




                                                                                     __________________________
                                                                                     PAUL G. SUMMERS, Judge


            2
              Th e pre sen tenc e rep ort rev eals th at the app ellant h ad b een arreste d an d/or co nvicte d of o ver 3 0 differe nt crim es.
His past offenses include fraud, possession of a weapon, possession of a controlled substance, shoplifting, theft, assault on
an officer, vandalism, public intoxication, felony escape, introducing drugs into jail, DUI, disorderly conduct, parole violations,
disturb ing the pea ce, a nd m any o ther crim es. T he trial ju dge eve n rem arke d tha t bec aus e the app ellant’s p rior reco rd
consumed so many pages, by the time the appellant is as old as the judge and continues this criminal activity, “the computer
will run o ut of sp ace [to list the] c harg es....” T he a ppe llant w as 3 2 yea rs old a t sen tenc ing.


                                                                       -4-
CONCUR:




___________________________
GARY R. WADE, Judge




___________________________
WILLIAM M. BARKER, Judge




                              -5-